                  Case 5:19-cv-00074-FB Document 79-1 Filed 03/04/19 Page 1 of 8




From:                             Elections Internet
Sent:                             Monday, March 04, 2019 12:02 PM
To:                               Elections Internet
Subject:                          MASS EMAIL--VR/EA (633)--Advisory 2019-03 - Court Orders in Pending Litigation
Attachments:                      Order 2.27.19.pdf; Order 2.28.19.pdf




 
                                             ELECTION ADVISORY
                                                 NO. 2019-03


TO:             Voter Registrars/Elections Administrators

FROM:           Keith Ingram, Director of Elections

DATE:          March 4, 2019

RE:             Court orders in pending litigation involving non-citizen list maintenance process


We are writing to advise you of developments on the recently initiated non-citizen list maintenance process. As
you know, lawsuits challenging this process were filed in federal courts in San Antonio, Corpus Christi, and
Galveston over the last month. These lawsuits were recently consolidated into one case before Judge Fred Biery
in the Western District of Texas, San Antonio Division.

On February 27 and February 28, the district court entered the attached preliminary orders. The district court
noted the “unanimity among the parties, counsel and the Court that non-American citizens are ineligible to vote.”
And the district court acknowledged that the non-citizen list maintenance process was performed in good faith to
carry out statutory list maintenance duties. At the same time, counties should pause their efforts on this list
maintenance process as they continue to review the now-refined data generated from the DPS database.

In this case, and in previous cases involving voter roll maintenance, the Secretary of State has maintained that he
lacks the power to order counties to update their voter rolls. However, pursuant to the district court’s February 27
order, the Secretary of State advises all counties “not to send any notice of examination letters nor remove voters
from registration without prior approval of the Court with a conclusive showing that the person is ineligible to
vote.” I am alerting you that the district court ordered that, in relation to the list at issue in Election Advisory No.
2019-02, local officials are “not to remove any person from the current voter registration list until authorized by
this Court.” These provisions of the district court’s order do “not prohibit the removal of any person based upon
information independent of Advisory 2019-02, such as death, relocation or felony conviction,” or the removal of
any persons who are excused or disqualified from jury service because of non-citizen status or persons who
request to be removed from the rolls because of their lack of citizenship.

Additionally, to the extent that the Secretary of State provides subsequent lists of potential non-citizen matches
on a monthly basis, this office advises all counties “not to send notice of examination letters nor remove voters
from registration without prior approval of the Court,” as indicated in the district court’s February 27 order. Again,
                                                           1
                 Case 5:19-cv-00074-FB Document 79-1 Filed 03/04/19 Page 2 of 8
this “does not prohibit the removal of any person based upon information independent of Advisory 2019-02, such
as death, relocation or felony conviction,” or the removal of any persons who are excused or disqualified from
jury service because of non-citizen status or persons who request to be removed from the rolls because of their
lack of citizenship.

Please also note that the district court’s order allows local officials to “continue to find out if in fact someone is
registered who is not a citizen, so long as it is done without communicating directly with any particular individual
on the list.” Pursuant to the district court’s order, if voters “initiate the contact with a county elections
administrator,” you may communicate directly with these individuals.

As we learn more, we will update you.

Sincerely,

Keith Ingram
Director, Elections Division
Office of the Secretary of State
800-252-VOTE(8683)
www.sos.state.tx.us/elections/index.shtml
For Voter Related Information, please visit:




The information contained in this email is intended to provide advice and assistance in election matters per
§31.004 of the Texas Election Code. It is not intended to serve as a legal opinion for any matter. Please review
the law yourself, and consult with an attorney when your legal rights are involved.


 
 




                                                          2
          Case
           Case5:19-cv-00074-FB
                5:19-cv-00074-FB Document
                                  Document79-1
                                           61 Filed
                                               Filed02/27/19
                                                     03/04/19 Page
                                                               Page13ofof48


                             IN THE UNITED STATES DISTRICT COURT
                                                                                                      HLED
                              FOR THE WESTERN DISTRICT OF TEXAS
                                                                                                     FEB 27     2019
                                     SAN ANTONIO DIVISION
                                                                                                              DISTRICT CLERK
                                                                                                  CLET)
                                                                                                   ESTERt'ST1r uF T
TEXAS LEAGUE OF UNITED LATIN
AMERICAN CITIZENS, ET AL.,                                                                        BYgij
        Plaintiffs,

V.                                                                    CIVIL ACTION NO. SA-19-CA-074-FB

DAVID WHITLEY, in his Official Capacity
as Secretary of State for the State of Texas;
ETAL.,

        Defendants.



        Before the Court are a number of preliminary issues related to protecting the integrity of the

election process and ensuring the Equal Protection of the laws for all Texans. There is unanimity

among the parties, counsel and the Court that non-American citizens are ineligible to vote.

        The evidence has shown in a hearing before this Court that there is no widespread voter fraud.

The challenge is how to ferret the infinitesimal needles out of the haystack of 15 million Texas voters.

The Secretary of State through his dedicated employees, beginning in February 2018, made a good faith

effort to transition from a passive process of finding ineligible voters through the jury selection system

in each county to a proactive process using tens of thousands of Department of Public Safety driver

license records matched with voter registration records. Notwithstanding good intentions, the road to

a solution was inherently paved with flawed results, meaning perfectly legal naturalized Americans

were burdened with what the Court finds to be ham-handed and threatening correspondence from the

state which did not politely ask for information but rather exemplifies the power of government to strike

fear and anxiety and to intimidate the least powerful among us.'                   See   Attachment A (TX-LULAC


           'Boustani v. Blackwell, 460 F. Supp. 2d 822, 827 (N.D. Ohio 2006) (Boyko, J.) ("This Court has personally
 presided over numerous naturalization ceremonies and has witnessed firsthand the joy of these new Americans and
 their intense desire to participate in this nation's democratic process. There is no such thing as a second-class citizen
             Case
              Case5:19-cv-00074-FB
                   5:19-cv-00074-FB Document
                                     Document79-1
                                              61 Filed
                                                  Filed02/27/19
                                                        03/04/19 Page
                                                                  Page24ofof48




Exhibit 4). No native born Americans were subjected to such treatment. See U.S. CONST. amend XIV,

§   1   ("[N]or shall any State.       . .   deny to any person within its jurisdiction the equal protection of the

laws."). Out of 98,000 new American voters on the list, thus far approximately 80 have been identified

as being ineligible to      vote.2   Almost immediately upon sending the list, the government had an "oops"

moment, realizing that 25,000 names should not have been included. It appears this is a solution

looking for a problem. Indeed, Secretary of State Whitley has accepted responsibility and apologized

for the failure to seek confirmation of the accuracy, appropriateness, competency and due diligence of

the process before the rollout. Though promising more transparency, the Secretary has resisted

plaintiffs' legal concerns as opposed to entering into an agreed solution precluding further fear and

intimidation. See Attachment B (TX-LULAC Exhibit 54); see also United States v. Florida, 870 F.

Supp. 2d 1346, 1347, 1348 (N.D. Fla. 2012) (Hinkle, J.) (explaining that Florida election officials

identified only "a small number" of ineligible voters from Secretary of State's list of "180,000

registered voters who he said might be noncitizens").3 The Florida program, similar in nature to Texas,

was ultimately abandoned by the state. Florida, 870 F. Supp. 2d at 1350-51. Here, for the local

officials responsible for implementing the program, it was not a Henry David Thoreau moment




    or a second-class American. Frankly, without naturalized citizens, there would be no America. It is shameful to
    imagine that this statute is an example of how the State of Ohio says thank you to those who helped build this
    country."). I concur. (Biery, J.).

             2The Bard might say this is much ado about nothing. WILLIAM SHAKESPEARE, MucH ADO ABOUT
    NOTHING, act 3, sc. 1. On theother hand, for the people who perceive discriminatory impact, it is much ado about
    their constitutionally protected rights.

              3As plaintiffs' counsel stated at the preliminary injunction hearing, "[ojn the Florida case,. . . they started at
    180,000 identified voters in that state, and by the time they went through all the sifting, they ended up with 85"
    people who were ineligible to vote. (Docket no. 57, at page 52, lines 12-20); see also Editor's Note on Nov. 12,
    2018 to Story Published in May 2012, https://www.nbcmiami.com/news/local (last visited Feb. 26, 2019) (explaining
    that Florida election documents show that initial list of 180,000 names was whittled to only 85 ineligible voters).

                                                                -2-
           Case
            Case5:19-cv-00074-FB
                 5:19-cv-00074-FB Document
                                   Document79-1
                                            61 Filed
                                                Filed02/27/19
                                                      03/04/19 Page
                                                                Page35ofof48




("Simplify,   simplify.").4   Rather, the Court heard compelling evidence concerning confusing and

contradictory communications from the Secretary of State.

          While the Court awaits proposed findings of fact and conclusions of law regarding the

preliminary injunction issues, the Court is prepared to address some issues.

          Defendants Whitley and Paxton have moved to dismiss, alleging the Court has no jurisdiction

and plaintiffs have failed to state a claim. To the extent defendants rely upon state statutes in support

of the jurisdictional motion, the Court holds that the United States Constitution trumps state law in

appropriate circumstances, this being one. Moreover, given the highly credible evidence presented by

plaintiffs, the Court finds overwhelmingly that claims for reliefhave been properly stated. Accordingly,

defendants' motion to dismiss (docket no. 20) is DENIED.

          Plaintiffs have also sued Attorney General Paxton, whose only involvement shown thus far is

a press release, which the Court finds arguably vituperative in tone but nevertheless states the Attorney

General's authority and, therefore, without further proof is within his First Amendment right to free

speech.    See   Attachment C (TX-LULAC Exhibit 3). Clearly, this statement is not yelling fire in a

crowded theater and therefore not subject to being censured.5 While the Court would prefer that political

rhetoric be newtralized to more civil discourse, Article III of the Constitution bestows no power on the

federal judiciary to make wishes come true. Accordingly, plaintiffs' request for relief regarding the

press release is DENIED.

          The Court awaits final advice from the individual counties which are parties concerning whether

they will agree to pause the process, particularly not sending any notice of examination letters without


           4HENRY D. THOREAU, WALDEN       91   (J. Lyndon Shanley ed., Princeton Univ. Press 1971)   (1854).


          5As Justice Oliver Wendell Holmes, Jr. stated in Schenck v. United States, 249 U.S. 47, 52 (1919): "The
 most stringent protection of free speech would not protect a man in falsely shouting fire in a theatre and causing a
 panic."

                                                            -3-
         Case
          Case5:19-cv-00074-FB
               5:19-cv-00074-FB Document
                                 Document79-1
                                          61 Filed
                                              Filed02/27/19
                                                    03/04/19 Page
                                                              Page46ofof48




prior approval of the Court. Local officials can continue to find out if in fact someone is registered who

is not a citizen, so long as it is done without communicating directly with any particular individual on

the list. In addition, local officials are ORDERED not to remove any person from the current voter

registration list until authorized by this Court. As to the first rollout of 98,000, the Secretary of State

is ORDERED to tell other counties which are not parties to this litigation, or party counties which will

not agree to a pause, not to send any notice of examination letters nor remove voters from registration

without prior approval of the Court with a conclusive showing that the person is ineligible to vote.

       With reference to the new lists being prepared based on contemporaneous applications for driver

licenses and applications to register to vote, the Secretary of State may proceed with the monthly

rollouts. However, the Secretary of State is affirmatively ORDERED to advise and direct local voting

officials not to send notice of examination letters nor remove voters from registration without prior

approval of the Court.

       The Court further finds and concludes the Secretary of State, though perhaps unintentionally,

created this mess. As Robert Fuighum taught in All IReally Need to Know ILearned in Kindergarten,

"always put things back where we found them and clean[J up our own messes." ROBERT FULGHUM,

ALL I REALLY NEED TO KNOW I LEARNED IN KINDERGARTEN: UNCOMMON THOUGHTS ON COMMON

THINGS (Villard Books 1986).

       IT IS SO ORDERED.

       SIGNED     this7         day of February, 2019.




                                               FRED BIERY
                                               UNITED STATES        DIJUDGE
                                                   El
         Case
          Case5:19-cv-00074-FB
               5:19-cv-00074-FB Document
                                 Document79-1
                                          64 Filed
                                              Filed02/28/19
                                                    03/04/19 Page
                                                              Page17ofof28


                                                                                               FILED
                          IN THE UNITED STATES DISTRICT COURT
                                                                                             FEB28     2019
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

TEXAS LEAGUE OF UNITED LATIN
AMERICAN CITIZENS, ET AL.,

        Plaintiffs,

V.                                                             CIVIL ACTION NO. SA-19-CA-074-FB

DAVID WHITLEY, in his Official Capacity
as Secretary of State for the State of Texas;
ETAL.,

        Defendants.

        ORDER REGARDING JOINT ADVISORY FROM COUNTY DEFENDANTS

        The county defendants seek clarification of the Order (docket no. 61) issued on February 27,

2018. (Docket no. 62). As noted in the advisory, "all Texas counties routinely receive information

from a variety of sources (including the Secretary of State) regarding voters who are deceased, have

moved to another county or state, are convicted of a felony, or are not citizens." Id. at page 2. The

county defendants inquire whether "the Court's Order to not remove any voter based on information

received from Advisory 2019-02.      . .   is broad enough to prohibit the removal of 'any person from the

current voter registration list until authorized by this Court,' for any reason, based upon information

independent of Advisory 2019-02." Id. The Court's Order is limited to the removal of any person from

the current voter registration list based on non-citizenship and does not prohibit the removal of any

person based upon information independent of Advisory 2019-02, such as death, relocation or felony

conviction.

        The county defendants also advise "the Court that they may be unable to avoid communicating

directly 'with any particular individual on the list' should those voters initiate the contact with a county
         Case
          Case5:19-cv-00074-FB
               5:19-cv-00074-FB Document
                                 Document79-1
                                          64 Filed
                                              Filed02/28/19
                                                    03/04/19 Page
                                                              Page28ofof28




elections administrator. However, the county defendants advise the Court that they will not initiate such

contact." Id. This is acceptable to the Court.

       The advisory also brings to the Court's attention that the Garibay plaintiffs' motion for leave

to file a second amended complaint, which seeks to add as defendants Angelina County, Bandera

County, Blanco County, Bosque County, Brazos County, Gregg County, Kerr County, Victoria County

and Willacy County, is pending. It is due to an administrative oversight that these counties are not

properly before the Court at this time. Accordingly, an order granting the motion shall be issued

simultaneously with this response to the joint advisory.

       It is so ORDERED.

       SIGNED this         /      day of February, 2019.




                                                         FRED BIERY
                                                         UNITED STAT   ETRICT JUDGE




                                                   -2-
